Sol Rubin, appellant, filed a bill in the superior court of Cook county against Samuel Midlinsky, Israel Blume and others, alleging that he was the owner of certain real estate in Cook county but the title was in Blume for convenience, only, as security for certain indebtedness due Midlinsky from the complainant, and the complainant offered to bring into court any sum that the court should find he owed Midlinsky. The bill also alleged that Blume had executed a trust deed conveying the premises to Charles L. Cohns, as trustee, to secure the payment of $3500, which had been paid but the trust deed had not been released. The prayer of the bill was for an accounting and ascertainment of the amount due from the complainant to Midlinsky, and that upon payment of such sum the title be conveyed to the complainant and that the trust deed to Cohns be released. The defendants filed a plea of former adjudication. The court sustained the plea and dismissed the bill for want of equity, and the complainant appealed to this court.
The complainant should have appealed to the Appellate Court. No freehold is involved and there is no ground for a direct appeal to this court. A suit to have a deed absolute on its face declared a mortgage and to redeem from it does not involve a freehold. Kirchoff v. Union Mutual Life Ins. Co. 128 Ill. 199;  Reagan v. Hooley, 247 id. 430; Peterson v. Peterson, 264 id. 121; Lennartz v. Boddie, 304 id. 484;Hajicek v. Goldsby, 309 id. 372; Vincent v. Peterson, 318 id. 249; Morgan v. Carson, 322 id. 141.
The cause will be transferred to the Appellate Court for the First District.
Cause transferred. *Page 510